Citation Nr: 1549634	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  11-23 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD).  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus or coronary vascular disease.  

3.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009 and June 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This claim was previously before the Board in June 2014 and the Board denied entitlement to the service connection claims on appeal.  The Veteran appealed the decision to the United States Court Claims (Court).  In a June 2015 order, the Court vacated the issues on appeal from the Board's June 2014 decision and remanded the claims for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted entitlement to service connection for ischemic heart disease (IHD) and erectile dysfunction.  However, before the Board can make a determination of the merits of the Veteran's claims, it has been determined that further development is necessary.  

The Board is remanding the Veteran's claim for a VA examiner's opinion.  Specifically, the Board is remanding for an opinion from a cardiologist to determine if there is evidence that the Veteran suffers from IHD or if he has a diagnosis of coronary artery disease.  The Veteran underwent a VA examination in June 2011 and the examiner determined that the Veteran's cardiac condition was non-ischemic, rather ischemic, cardiomyopathy.  The examiner went on to state that coronary artery disease cannot be diagnosed.  However, the Veteran underwent a VA examination in April 2009 regarding his currently diagnosed erectile dysfunction and at that time the examiner stated that the Veteran's erectile dysfunction was due to his coronary artery disease and not due to his diabetes mellitus or his prostate cancer.  Further, the Veteran had an examination in April 2007 for his cardiac disabilities, and the examiner opined that the he had non-ischemic cardiomyopathy that was less likely as not secondary to his diagnosis of diabetes mellitus, but noted that other forms of cardiomyopathy, such as ischemic cardiomyopathy can be caused by diabetes.  As evidence to support the Veteran's claim, he submitted a January 2003 statement from his private physician that indicated the Veteran's nonischemic cardiomyopathy was in part likely due to the diabetes mellitus.  Given the conflicting diagnoses, further medical opinion is necessary. 

Additionally, the Board is remanding the Veteran's claim for an opinion on the etiology of the Veteran's currently diagnosed erectile dysfunction.  The Veteran has stated that his erectile dysfunction began prior to his diagnosis of prostate cancer and that his erectile dysfunction began due his cardiac disability.  At an April 2007 examination for his diabetes mellitus, he denied the ability to achieve an erection prior to his prostate cancer.  At this examination the Veteran was diagnosed with diabetes mellitus, type 2 with diabetic nephropathy and peripheral neuropathy, including erectile dysfunction.  

The Board is also remanding for additional records from the Lexington VAMC from August 1999 to the present.  

The Veteran's claim for SMC is inextricably intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, this issue cannot be resolved until the claims for increased evaluations are resolved.



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to obtain all treatment records from the Lexington VAMC from August 1999 to the present.  Efforts to obtain these records must be associated with the claims file and request for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile. 

2.  Only after obtaining such treatment notes, have the Veteran's file reviewed by a VA cardiologist and request an opinion to the following: 

a.  Does the Veteran have a current heart disability?  If yes, please diagnose the disabilities.  

b.  If the answer to (a) is yes, does the Veteran have a diagnosis of ischemic heart disease or coronary artery disease?  The examiner is also asked to provide the etiology of any currently diagnosed heart disability.  

c.  The Board asks that the examiner specifically comment on whether any currently diagnosed heart disability is secondary to any of the Veteran's service connected disabilities, including diabetes mellitus.  

A complete rationale for all opinions expressed must be provided.

3.  After obtaining the opinion above, the RO/AMC shall have the Veteran's file reviewed by a VA urologist to determine the etiology of the Veteran's currently diagnosed erectile dysfunction.  Specifically, the examiner is asked to comment on whether his erectile dysfunction is related to his prostate cancer, or any currently diagnosed heart disability.  

The examiner is asked to specifically opine on the following: 

a.  Whether it is at least as likely as not (50 percent or more probability) that erectile dysfunction or any related disability had its onset in service or is otherwise related to service

b.  Whether it is at least as likely as not (50 percent or more probability) that erectile dysfunction or any related disability is due to or caused or aggravated by any of the following disabilities, to include prostate cancer, diabetes mellitus, or any currently diagnosed heart disability.

A complete rationale for all opinions expressed must be provided.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




